     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 1 of 22


 1 Anthony Barnes (Bar No. 199048)
   Jason Flanders (Bar No. 238007)
 2 Email: amb@atalawgroup.com
   AQUA TERRA AERIS LAW GROUP LLP
 3
   4030 Martin Luther King Jr. Way
 4 Oakland, CA 94609
   Phone: (917) 371-8293
 5

 6 Attorneys for Plaintiffs
   SAN JOAQUIN RAPTOR/WILDLIFE RESCUE CENTER
 7
   CENTRAL VALLEY SAFE ENVIRONMENT NETWORK
 8 PROTECT OUR WATER

 9
                                     UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11

12
   SAN JOAQUIN RAPTOR/WILDLIFE                          Case No.: 1:20-cv-01412-DAD-BAM
13 RESCUE CENTER a non-profit corporation,
   CENTRAL VALLEY SAFE ENVIRONMENT                      [PROPOSED] CONSENT DECREE
14 NETWORK and PROTECT OUR WATER, a
   non-profit association,
15

16                             Plaintiff,

17            vs.

18 QG PRINTING II LLC, a Connecticut limited
   liability company,
19

20
                               Defendants.
21

22

23

24

25

26
27

28
                                                  -1-
       SMRH:4815-4539-3360.1                                        [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 2 of 22


 1                                        CONSENT DECREE
 2                                             RECITALS
 3           WHEREAS, San Joaquin Raptor/Wildlife Rescue Center is a California non-profit
 4 501(c)(3) public benefit conservation and research organization dedicated to wildlife

 5 preservation and protecting California surface waters from pollution and degradation, among

 6 other objectives, and Central Valley Safe Environment Network and Protect Our Water are

 7 both non-profit associations with similar missions (hereinafter “SJR/WRC, CVSEN &

 8 POW”);

 9           WHEREAS, QG Printing II LLC (“QG II” or “Defendant”) owns and operates a
10 printing facility at 2201 Cooper Ave, Merced, CA 95348 (“Facility”);

11           WHEREAS, the Facility is categorized under Standard Industrial Classification
12 (“SIC”) Code 2752, covering establishments primarily engaged in printing by the lithographic

13 process;

14           WHEREAS, stormwater discharges associated with industrial activity at the Facility
15 are regulated by the National Pollutant Discharge Elimination System (“NPDES”) General

16 Permit No. CAS000001 [State Water Resources Control Board], Water Quality Order 2014-

17 57-DWQ, and as amended by Water Quality Order No. 2015-0122-DWQ (“General Permit”

18 or “Permit”), and the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq. (“Clean
19 Water Act” or “CWA”), Sections 301(a) and 402, 33 U.S.C. §§ 1311(a), 1342;

20           WHEREAS, Defendant’s operations at the Facility result in discharges of pollutants into
21 waters of the United States and are regulated by the Clean Water Act Sections 301(a) and

22 402. 33 U.S.C. §§ 1311(a), 1342;

23           WHEREAS, the General Permit requires all permittees, including Defendant, to
24 comply with, inter alia, the following mandates: (1) develop and implement a storm water

25 pollution prevention plan and a storm water monitoring implementation plan, (2) control

26 pollutant discharges using, as applicable, best available technology economically achievable
27 or best conventional pollutant control technology to prevent or reduce pollutants through the

28 development and application of Best Management Practices, which must be included and
                                                    -1-
                                                                        [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 3 of 22


 1 timely updated in the facility’s storm water pollution prevention plan, (3) implement certain

 2 response actions upon exceedance of action levels specified in the General Permit, to reduce

 3 pollutants in discharges as necessary to comply with any and all applicable Water Quality

 4 Standards (“WQS”), and (4) implement a monitoring and reporting program designed to assess

 5 compliance with the Permit;

 6           WHEREAS, on June 4, 2020 Plaintiffs issued a notice of intent to file suit (“60-Day
 7 Notice”) to Defendant, its registered agent, the Administrator of the United States

 8 Environmental Protection Agency (“EPA”), the Executive Director of the State Water

 9 Resources Control Board (“State Board”), the Executive Director Central Coast Regional

10 Water Quality Control Board (“Regional Board”), and the Regional Administrator of EPA

11 Region IX, alleging violations of the Clean Water Act and the General Permit, Water Quality

12 Order 2014-0057-DWQ, at the Facility;

13           WHEREAS, on October 2, 2020, Plaintiffs filed a complaint against QG II in the
14 Eastern District of California, Civil Case No. 1:20-cv-01412-DAD (“Complaint”);

15           WHEREAS, Plaintiffs’ Complaint alleged violations of the General Permit and CWA
16 for Defendant’ s discharges of pollutants into storm drains and surface waters, including

17 Black Rascal Creek and Bear Creek (“Receiving Waters”);

18           WHEREAS, Defendant sampled for copper and nitrate + nitrite nitrogen in the first
19 instance though not initially required by the General Permit to do so under SIC Code 2752;

20           WHEREAS, Defendant contends that it has not violated the General Permit or CWA
21 as Plaintiffs have alleged in the Complaint;

22           WHEREAS, Plaintiffs and Defendant (collectively “Settling Parties” or “Parties”)
23 agree that it is in their mutual interest to enter into a Consent Decree setting forth terms and

24 conditions appropriate to resolving the allegations set forth in the 60-Day Notice and

25 Complaint without further proceedings; and

26           WHEREAS, all actions taken by Defendant pursuant to this Consent Decree shall be
27 made in compliance with all applicable federal state and local rules and regulations.

28
                                                   -2-
                                                                        [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 4 of 22


 1           NOW THEREFORE IT IS HEREBY STIPULATED BETWEEN THE
 2 SETTLING PARTIES AND ORDERED AND DECREED BY THE COURT AS

 3 FOLLOWS:

 4           1.    The Court has jurisdiction over the subject matter of this action pursuant to

 5 Section 505(a)(l)(A) of the CWA, 33 U.S.C. § 1365(a)(l)(A);

 6           2.    Venue is appropriate in the Eastern District Court pursuant to Section 505(c)(l)

 7 of the CWA, 33 U.S.C. § 1365(c)(l), because the Facility at which the alleged violations are

 8 taking place is located within this District;

 9           3.    Without waiving any defenses Defendant may have to Plaintiffs’ claims and for

10 purposes of settlement, the Complaint states a claim upon which relief may be granted against

11 Defendant pursuant to Section 505 of the CWA, 33 U.S.C. § 1365;

12           4.    SJR/WRC, CVSEN & POW have standing to bring this action;

13           5.    The Parties hereby consent to Magistrate jurisdiction; and

14           6.    The Court shall retain jurisdiction over this action for purposes of interpreting,

15 modifying or enforcing the terms of this Consent Decree, or as long thereafter as necessary

16 for the Court to resolve any motion to enforce this Consent Decree, but only regarding issues

17 raised within the Term of this Consent Decree.

18           I.    OBJECTIVES
19           7.    It is the express purpose of the Settling Parties through this Consent Decree to

20 follow the objectives of the Clean Water Act, and to resolve all issues alleged by SJR/WRC,

21 CVSEN & POW in its 60-Day Notice and Complaint. These objectives include compliance

22 with the provisions of this Consent Decree, compliance with all terms and conditions of the

23 General Permit, and compliance with all applicable sections of the CWA.

24           8.    In light of these objectives and as set forth fully below, Defendant agrees to

25 comply with the provisions of this Consent Decree, and comply with the terms and conditions

26 of the General Permit, and all applicable sections of the CWA at the Facility.
27           II.   AGENCY REVIEW AND CONSENT DECREE TERM

28                 A.     AGENCY REVIEW OF CONSENT DECREE

                                                   -3-
                                                                        [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 5 of 22


 1           9.    Agency Review. Plaintiffs shall submit this Consent Decree to the United

 2 States Department of Justice and the EPA (the “Federal Agencies”), within three business

 3 days of the final signature of the Parties, for agency review consistent with 40 C.F.R. § 135.5.

 4 The agency review period expires 45 calendar days after receipt by the Federal Agencies, as

 5 evidenced by certified return receipts, copies of which shall be provided to Defendant. In the

 6 event that the Federal Agencies object to entry of this Consent Decree, the Parties agree to

 7 meet and confer to attempt to resolve the issue(s) raised by the Federal Agencies.

 8           10.   Court Notice. Plaintiffs shall notify the Court of the receipt date by the Federal

 9 Agencies as required by 40 C.F.R. § 135.5, in order to coordinate the Court’s calendar with

10 the 45-day review period.

11           11.   Entry of Consent Decree. Following expiration of the Federal Agencies’ 45-day

12 review period, Plaintiffs shall submit the Consent Decree to the Court for entry.

13           B.    EFFECTIVE DATE AND TERM OF CONSENT DECREE
14           12.   Effective Date. The Effective Date of this Consent Decree shall be the date of

15 entry by the Court.

16           13.   Term & Termination. This Consent Decree shall terminate on October 1, 2022,

17 unless: 1) either the Facility satisfies the requirements of and receives an approval for a

18 “Notice of Termination” (“NOT”) as that term is defined in the General Permit, in which case
19 the Consent Decree will terminate as to the Facility approved for NOT five days after notice

20 of the NOT is provided to SJR/WRC, CVSEN & POW, provided all monetary requirements

21 owed under the Consent Decree are satisfied at the time the Facility receives NOT approval;

22 or, 2) one of the Settling Parties has invoked Dispute Resolution in accordance with Section IV of

23 this Consent Decree, in which case the Consent Decree will terminate within the earlier of 15 days

24 of notice by the Settling Parties that invoked Dispute Resolution that the dispute has been fully

25 resolved or an order of the Court resolving the dispute and terminating the Consent Decree.

26 “Term” means the period of time the Consent Decree is in full force and effect.
27           14.   Early Termination. Notwithstanding paragraph 13 above, if the Action Plan

28 requirements detailed below have not been triggered, this Consent Decree shall terminate on
                                                    -4-
                                                                         [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 6 of 22


 1 May 31, 2022 provided all payment requirements under this Consent Decree have been

 2 satisfied.

 3           III.      COMMITMENTS OF THE SETTLING PARTIES
 4           A.        STORM WATER POLLUTION CONTROL BEST MANAGEMENT
 5 PRACTICES

 6           15.       Current and Additional Best Management Practices: Defendant shall maintain

 7 the Best Management Practices (“BMPs”) described in the Facility’s SWPPP, and shall,

 8 during the Term of the Consent Decree, (1) develop and implement BMPs identified herein, and

 9 (2) develop and implement additional BMPs necessary to comply with the General Permit,

10 including but not limited to those that achieve Best Available Technology Economically

11 Achievable (“BAT”) and Best Conventional Treatment Technology (“BCT”) in order to comply

12 with the Permit’s Receiving Water Limitations which require that discharges from the Facility

13 “not cause or contribute to an exceedance of any applicable water quality standards contained in a

14 Statewide Water Quality Control Plan or the applicable Regional Board’s Basin Plan.”

15           16.         Structural and Non-Structural BMPs for the Facility: Within thirty-five days of

16 the Effective Date, Defendant shall develop and implement the following BMPs, or continue to

17 implement the following BMPs that are already in effect at the Facility:

18                  a. QG II shall institute a formal pre-rain protocol involving inspection of filters,
19                     deployment of synthetic wattles (Filtrexx Soxx or equivalent), and temporary

20                     coverage of material most likely to increase storm water-borne pollutants.

21                  b. During the Wet Season (October 1 – May 31) QG II shall implement more robust

22                     housekeeping measures, including, but not limited to, a) a sweeping program using

23                     a CARB-compliant vacuum street sweeper of all paved areas of the Facility,

24                     including one sweeping prior to the beginning of the 2021-2022 Wet Season, and at

25                     least quarterly thereafter, for a total of four street sweepings during the subject Wet

26                     Season and b) increase employee inspection and hand sweeping of active outside
27                     paved areas, and areas around drain inlets, catch basins and loading bays at least

28                     biweekly. QG II shall document compliance with this paragraph, and SJR/WRC,
                                                          -5-
                                                                               [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 7 of 22


 1                    CVSEN & POW shall have the right to inspect documentation related to sweeping

 2                    during any site inspection

 3                 c. During the Wet Season, QG II shall deploy Filtrexx Soxx or equivalent

 4                    synthetic wattles around the drop inlets at the Facility.

 5                 d. QG II shall clean the Filtrexx Soxx or equivalent synthetic wattles around the

 6                    drop inlets at the Facility on a regular schedule in accordance with the

 7                    manufacturer’s instructions.

 8                 e. QG II shall replace the Filtrexx Soxx or equivalent synthetic wattles around the

 9                    drop inlets at the Facility on a regular schedule in accordance with the useful

10                    lifespan of the synthetic wattles, requiring replacement, at a minimum, at the

11                    midpoint of the Wet Season (on or about January 31), and again prior to the

12                    start of the subsequent Wet Season.

13                 f. QG II shall store all hazardous substances and wastes under cover, on sealed

14                    surfaces equipped with secondary containment.

15                 g. QG II shall train employees on appropriate hazardous materials use and

16                    hazardous wastes control/disposal procedures at the time of employment, and

17                    annually thereafter;

18                 h. QG II shall ensure all onsite vehicles and equipment are free of leaks;
19                 i. QG II shall inspect operation work areas daily to ensure adequate

20                    implementation and maintenance of operational procedures and control

21                    measures; and train all employees on proper operational procedures and control

22                    measures at the time of employment, and annually thereafter.

23 Additionally, QG II has recently implemented to following BMPs at the Facility:

24                 j. QG II placed containers previously stored outdoors in a covered containment area

25                    and roll off containers have been covered with secure lids.

26                 k. QG II has moved the following materials previously stored outside, inside the main
27                    industrial building:

28                        a. Ten powered industrial fork trucks;
                                                       -6-
                                                                            [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 8 of 22


 1                         b. Fifteen 275-gallon totes of ink;

 2                         c. Four Big Joe Pallet Jacks;

 3              B. SAMPLING AT THE FACILITY
 4              17.      QG II shall continue to implement a monitoring program consistent with the

 5 General Permit. Under this Consent Decree Defendant shall collect samples of storm water

 6 discharge from Discharge Locations designated in the SWPPP during the 2020-2021 and 2021-

 7 2022 reporting years under the Term of the Consent Decree. Defendant shall collect storm water

 8 samples from each Discharge Location from at least four (4) QSE as required by the General

 9 Permit (i.e., two QSE during the first half of the reporting year1 and two QSE during the second

10 half of the reporting year). A QSE is a storm that produces a discharge from at least one (1)

11 drainage area and is preceded by forty-eight (48) hours with no discharge from any drainage area.

12 Any failure to collect samples as required by this Consent Decree shall be documented and

13 submitted to SJR/WRC, CVSEN & POW by email within five (5) days of the data a sample

14 should have been collected but was not. If, prior to March 1 of a reporting year, QG II has

15 collected samples from two (2) or fewer qualifying storm events, QG II shall, to the extent

16 feasible, collect samples during as many QSEs as necessary until a minimum of 4 storm events

17 have been sampled for the reporting year to the extent that there are sufficient number of QSEs.

18              18.      Sampling Parameters: All samples collected pursuant to this Consent Decree shall
19 be analyzed for the parameters listed in Table 1.

20              19.      Laboratory and Holding Time. Except for pH samples, delivery of all samples to a

21 California state certified environmental laboratory for analysis within allowable hold times,

22 pursuant to 40 C.F.R. Part 136. Analysis of pH will be completed onsite using a calibrated

23 portable instrument for pH in accordance with the manufacturer’s instructions.

24

25

26
27

28    1
          A reporting year is defined as July 1 to June 30.
                                                          -7-
                                                                           [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 9 of 22


 1           20.      Detection Limit: Defendant shall request that the laboratory use analytical

 2 methods adequate to detect the individual contaminants at or below the values specified in the

 3 Industrial General Permit and Table 1 below.

 4           21.     Reporting: Defendant shall provide complete laboratory results of all samples

 5 collected at the Facility to SJR/WRC, CVSEN & POW within ten (10) days of receiving the

 6 results. Defendant shall also provide complete laboratory results of all samples collected at the

 7 Facility during the 2020-20201 reporting year and prior to the execution of this Consent Decree to

 8 SJR/WRC, CVEN, and POW within ten (10) days of signing this Consent Decree.

 9           C.      REDUCTION OF POLLUTANTS IN DISCHARGES
10           22.      Defendant shall continue to develop and implement BMPs to reduce pollutants

11 in storm water at the Facility to levels below those in Table 1. Beginning with the first QSE

12 sampled in the 2020-2021 reporting year at the Facility, and for the remainder of the Term of this

13 Consent Decree, if storm water samples demonstrate an exceedance of the applicable numeric

14 limit in Table 1 in a single reporting year, Defendant shall comply with the action plan

15 requirement set forth below.

16                                                  TABLE 1
17                    Analytes                         Values                 Source of Limit
               Total Suspended Solids                100 mg/L                 EPA Benchmark
18                     Copper                      0.0332 mg/L                EPA Benchmark
19                       pH                           6-9 s.u.                EPA Benchmark
                    Oil & Grease                      15 mg/L                 EPA Benchmark
20
             23.     Table 1 Exceedances are defined as follows: in any reporting year under the Term
21
      of this Consent Decree and Action plan shall be required if 1) the average of all storm water
22
      analytical results for individual pollutant(s) exceeds any of the applicable benchmarks as set forth
23
      in Table 1; or 2) any storm water sample contains a single pollutant at a concentration that exceeds
24
      an Instantaneous NAL as set forth in Table 2 of the Permit.
25
             24.     Action Plan for Table 1 Exceedances: If storm water samples demonstrate
26
      exceedance of Table 1 limits of as defined above during either the 2020-2021 or 2021-2022 Wet
27

28
                                                       -8-
                                                                            [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 10 of 22


 1 Seasons, Defendant shall prepare and submit to SJR/WRC, CVSEN & POW a plan for reducing

 2 and/or eliminating the discharge of pollutants (“Action Plan”) for the Facility.

 3           25.      If an Action Plan is required following a reporting year, it shall be submitted by

 4 July 31 following the previous reporting year that demonstrated an Exceedance.

 5                 a. Action Plan Requirements. Each Action Plan submitted shall include at a

 6                    minimum: (1) the identification of the contaminant(s) discharged in excess of the

 7                    numeric limit(s); (2) an assessment of the source of each contaminant exceedance;

 8                    (3) the identification of additional BMPs that shall be implemented to achieve

 9                    compliance with the numeric limit(s), as well as the design plans and calculations
                      of these additional BMPs; and (4) time schedules for implementation of the
10
                      proposed BMPs. The time schedule(s) for implementation shall ensure that all
11
                      BMPs are implemented as soon as possible, but in no case later than October 1 of
12
                      the upcoming reporting year. Defendant shall notify SJR/WRC, CVSEN & POW in
13
                      writing when an Action Plan has been implemented.
14
                          i. Any Action Plan required following the 2021-2022 reporting year Term
15
                             shall require, at a minimum, one or more of the following BMPs:
16
                                     (a)     Increased frequency of hand and/or mechanical street
17
                                             sweeping during the Wet Season at the Facility to include
18
                                             areas of storm water conveyances, drain inlets, and areas of
19                                           heavy industrial traffic;
20                                   (b)     Installation of Filtrexx (“Stormexx”) or equivalent catch
21                                           basin drain inlet filters;
22                                   (c)     Capture and infiltration of storm water consistent with
23                                           Volume-Based BMP standards from the Permit (Section
24                                           X.H.6.a);

25                                   (d)     Capture and treatment of storm water with media and

26                                           chemical based systems, consistent with the Flow-Based

27                                           BMP standards from the Permit (Section X.H.6.b);

28
                                                         -9-
                                                                             [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 11 of 22


 1                 b. Action Plan Review: SJR/WRC, CVSEN & POW shall have thirty (30) days upon

 2                    receipt of Defendant’s Action Plan to provide Defendant with comments. Within

 3                    fourteen (14) days of receiving SJR/WRC, CVSEN & POW’s proposed revisions

 4                    to an Action Plan, Defendant shall consider each of SJR/WRC, CVSEN & POW’s

 5                    recommended revisions and accept them or explain in writing why any comment is
                      not incorporated. Any disputes as to the adequacy of an Action Plan shall be
 6
                      resolved pursuant to the dispute resolution provisions of this Consent Decree, set
 7
                      out in Section IV below.
 8
                   c. Action Plan Payments: Defendant shall pay Four Thousand Dollars ($4,000) each
 9
                      time an Action Plan is submitted to SJR/WRC, CVSEN & POW. Payments shall be
10
                      made to “SJR/WRC, CVSEN & POW” addressed to: Aqua Terra Aeris Law Group
11
                      LLP, Attn: Anthony M. Barnes and delivered by overnight carrier to Aqua Terra
12
                      Aeris Law Group, 4030 Martin Luther King Jr. Way, CA 94609. Failure to submit
13
                      a payment as required under this paragraph will constitute a breach of the Consent
14
                      Decree.
15           D. VISUAL OBSERVATIONS
16           26.      Storm Water Discharge Observations: Defendant shall comply with the storm water
17     discharge visual observation requirements set forth in the Permit and the SWPPP.
18           27.      Non-Storm Water Discharge Observations: During the Term of this Consent
19 Decree, Defendant shall conduct monthly non-storm water visual observations at each discharge

20 location.

21           28.      Visual Observations Records: Defendant shall maintain observation records to

22     document compliance with paragraphs 26 and 27 and shall provide SJR/WRC, CVSEN & POW

23     with a copy of those records within fourteen (14) days of receipt of a written request from

24     SJR/WRC, CVSEN & POW for those records.
             29.      Employee Training Program: Within forty-five days of the Effective Date,
25
       Defendant shall develop and implement an employee training program that meets the following
26
       requirements and ensures (1) that there is a sufficient number of employees at the Facility
27
       designated to achieve compliance with the Industrial General Permit and this Consent Decree
28
                                                      -10-
                                                                            [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 12 of 22


 1     (“Designated Employees”), and (2) that these Designated Employees are properly trained to

 2     perform the activities required by the Industrial General Permit and this Consent Decree

 3     (“Training Program”):

 4                 a. Training shall be provided by a Qualified Industrial Stormwater Practitioner

 5                    (“QISP”).

 6                    Sampling Training: Defendant shall designate an adequate number of employees

 7                    necessary to collect storm water samples as required by this Consent Decree,
                      including training to ensure samples are properly collected, stored, and submitted to
 8
                      a certified laboratory.
 9
                   b. Employees: All Designated Employees at the Facility shall participate in the
10
                      Training Program annually. New Designated Employees shall participate in the
11
                      Training Program within thirty (30) days of their hiring date;
12
                   c. The Defendant shall maintain training records to document compliance with this
13
                      paragraph and shall provide SJR/WRC, CVSEN & POW with a copy of these
14
                      records within fourteen (14) days of receipt of a written request.
15
             30.      SWPPP and Monitoring Implementation Plan (“MIP”) Revisions and Update:
16
       Within sixty days of the Effective Date, Defendant shall amend the Facility’s SWPPP and MIP
17     to incorporate the requirements in this Consent Decree. Defendant shall also revise the SWPPP
18     and MIP if there are any material changes in the Facility’s operations, including but not limited
19     to changes in storm water discharge points or BMPs within thirty days of the changes.
20           E.       COMPLIANCE MONITORING AND REPORTING
21           31.      During the Term, SJR/WRC, CVSEN & POW may conduct a site inspection
22 (“Site Inspection”) for the purpose of ensuring compliance with this Consent Decree and the

23 General Permit only if storm water samples demonstrate an exceedance of the applicable

24 NALs that trigger an ERA in accordance with the Permit including the applicable NAL for

25 copper. The scope of any Site Inspection shall be limited to areas of potential industrial

26 sources with exposure to storm water, as identified in the SWPPP. Prior to entering the
27 Facility, Plaintiffs and/or Plaintiffs’ respective agents, contractors, or sub-contractors shall

28 sign a reasonable access, indemnification, and confidentiality agreement, including any
                                                       -11-
                                                                             [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 13 of 22


 1 requirements related to health & safety protocols, as determined in the Defendant’s sole

 2 discretion. In the event of a dispute regarding Defendant’s right to conduct a Site Inspection,

 3 the Parties agree to the dispute resolutions set forth in Section IV herein. Any Site Inspection

 4 shall occur during normal business hours, and SJR/WRC, CVSEN & POW will provide

 5 Defendant with as much notice as possible, but no less than seventy-two (72) hours’ notice

 6 prior to a Site Inspection. Notice will be provided by telephone and electronic mail to the

 7 individual(s) designated below at paragraph 58. During a Wet Weather inspection, Plaintiffs

 8 may request that Defendant collect a sample of industrial storm water discharge from the Facility’s

 9 designated industrial discharge point(s) referenced in its SWPPP, to the extent that such

10 discharges are occurring. Defendant shall collect the sample and provide a split sample to

11 SJR/WRC, CVSEN & POW. SJR/WRC, CVSEN & POW’s representative(s) may observe the

12 split sample(s) being collected by Defendant’s representative. SJR/WRC, CVSEN & POW shall

13 be permitted to take photographs or video recording during any Site Inspection.

14           32.    Document Provision. During the Term of this Consent Decree, Defendant shall

15     notify and submit documents to SJR/WRC, CVSEN & POW as follows:

16             a.   Defendant shall notify SJR/WRC, CVSEN & POW that compliance documents,

17                  monitoring and/or sampling data are being submitted to the State Board or

18                  Regional Board contemporaneously with their submittal, and forward copies to
                    SJR/WRC, CVSEN & POW of all written communications and/or
19
                    correspondences, related to storm water quality at the Facility that are submitted to
20
                    the Regional Board, the State Board, and/or any state or local agency, county or
21
                    municipality, within five days of any written communications or correspondences.
22
                    These notifications, written communications or correspondences shall be sent via
23
                    electronic mail to the contact information provided in paragraph 58 below.
24
             33.    Compliance Monitoring. Defendant agrees to partially defray costs associated
25
      with Plaintiff’s monitoring of Defendants’ compliance with this Consent Decree by paying
26
      Two Thousand Five Hundred Dollars ($2,500.00) within 45 days of the Effective Date of the
27
      Consent Decree, made payable to: Aqua Terra Aeris Law Group LLP, Attn: Anthony M.
28
                                                     -12-
                                                                           [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 14 of 22


 1 Barnes and delivered by overnight carrier to Aqua Terra Aeris Law Group, 4030 Martin

 2 Luther King Jr. Way, Oakland, CA 94609.

 3           34.   Failure to submit payment as required under this paragraph will constitute a

 4 breach of the Consent Decree.

 5           F.    ENVIRONMENTAL MITIGATION, LITIGATION FEES AND
 6 COSTS, STIPULATED PENALTIES, AND INTEREST

 7           35.   Environmental Mitigation Project: To remediate the alleged environmental

 8 harms resulting from allegations in the Complaint, Defendant agrees to make a total payment

 9 of Twelve Thousand Dollars ($12,000.00) to the Rose Foundation made within 45 days of the

10 Effective date, payable to the Rose Foundation for Communities and the Environment and

11 sent via overnight mail to Rose Foundation, 201 4th St. APT 102, Oakland, CA 94607.

12 Defendant shall provide SJR/WRC CVSEN & POW with a copy of such payment. The Rose

13 Foundation has served as trustee over 600 restitution and cy pres funds related to consumer

14 and environmental issues since its founding in 1992, and customarily uses restitution awards

15 to fund environmental and watershed protection projects in the region where the subject

16 facility is located.

17           36.   SJR/WRC, CVSEN & POW’s Fees and Costs: Defendant agrees to pay a total

18 of Thirty-Eight Thousand Five Hundred Dollars ($38,500.00) within 45 days of the Effective
19 date, to SJR/WRC, CVSEN & POW to partially reimburse Plaintiffs for their investigation

20 fees and costs, expert/consultant fees and costs, reasonable attorney fees, and other costs

21 incurred as a result of investigating and filing the lawsuit, and negotiating a resolution of this

22 matter. The payment shall be made payable to: Aqua Terra Aeris Law Group LLP, Attn:

23 Anthony M. Barnes and delivered by overnight carrier to Aqua Terra Aeris Law Group, 4030

24 Martin Luther King Jr. Way, Oakland, CA 94609.

25           37.   Interest on Late Payments: Defendant shall pay interest on any payments, fees,

26 or costs owed to SJR/WRC, CVSEN & POW under this Consent Decree that SJR/WRC,
27 CVSEN & POW has not received by the due date. The interest shall accrue starting the first

28 day after the payment is due and shall be computed at a rate of 1% per month (12% per year).
                                                   -13-
                                                                        [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 15 of 22


 1 Interest on late payments shall be made payable to SJR/WRC, CVSEN & POW and sent to

 2 the address listed in paragraph 58, below.

 3           IV.    DISPUTE RESOLUTION
 4           38.    This Court shall retain jurisdiction over this matter for the Term of this Consent
 5 Decree for the purposes of enforcing its terms and conditions, and adjudicating all disputes among

 6 the Parties that may arise under the provisions of this Consent Decree. The Court shall have the

 7 power to enforce this Consent Decree with all available legal and equitable remedies, including

 8 contempt.

 9           39.    Meet and Confer. Either party to this Consent Decree may invoke the dispute

10 resolution procedures of this Section IV by notifying the other party in writing of the matter(s) in

11 dispute and of the disputing party’s proposal for resolution. The Parties shall then meet and confer

12 in good faith (either telephonically or in person) within ten (10) days of the date of the notice in an

13 attempt to fully resolve the dispute no later than thirty (30) calendar days from the date of the

14 notice.

15           40.    Settlement Conference. If the Parties cannot resolve the dispute within thirty (30)

16 days of the meet and confer described in paragraph 39, the Parties agree that the dispute may be

17 submitted for formal resolution by filing a motion before the United States District Court for the

18 Eastern District of California. The Parties agree to request an expedited hearing schedule on the
19 motion.

20           41.    In resolving any dispute arising from this Consent Decree before the Court, the

21 Parties shall be entitled to seek fees and costs incurred pursuant to the provisions set forth in

22 Section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), and applicable case law interpreting

23 such provisions.

24           V.     MUTUAL RELEASE OF LIABILITY AND COVENANT NOT TO SUE
25           42.    Plaintiffs’ Waiver and Release of Defendant. In consideration of the above,

26 upon the Effective Date of this Consent Decree, Plaintiffs, on their own behalf and on behalf
27 of their officers and directors, release Defendant, its officers, directors, managers, employees,

28 members, parents, subsidiaries, divisions, affiliates, successors or assigns, agents, attorneys
                                                     -14-
                                                                           [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 16 of 22


 1 and other representatives, from and waives all claims that were or could have been raised

 2 based on the facts alleged in the 60-Day Notice and/or the Complaint up to and including the

 3 Termination Date of this Consent Decree.

 4           A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE

 5           CREDITOR DOES NOT KNOW OR EXPECT TO EXIST IN HIS OR HER

 6           FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF

 7           KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS

 8           OR HER SETTLEMENT WITH THE DEBTOR. The Parties acknowledge that

 9           they have been advised by their respective attorneys concerning, and are

10           familiar with, California Civil Code Section 1542, and they expressly waive

11           any and all rights under California Civil Code Section 1542 and under any

12           other federal or state statute or law of similar effect with respect to the matters

13           that are the subject of the releases set forth in this Consent Decree.

14           43.    Defendant’s Waiver and Release of Plaintiff. In consideration of the above,

15 upon the Effective Date of this Consent Decree, Defendant, on its own behalf and on behalf

16 of its officers, directors, employees, parents, subsidiaries, affiliates and each of their

17 successors or assigns (“Defendant Parties”), release Plaintiffs, their officers and directors,

18 from and waives all claims related to the 60-Day Notice and/or the Complaint up to and
19 including the Termination Date of this Consent Decree. In the event Defendant is in

20 compliance with the Consent Decree and Plaintiffs are contacted by third parties for an

21 opinion and/or comment about the Defendant, Plaintiffs agree to either not comment or state

22 only that the Settling Parties arrived at a negotiated settlement.

23           VI.    MISCELLANEOUS PROVISIONS
24           45.    No Admission of Liability. The Parties enter into this Consent Decree for the

25 purpose of avoiding prolonged and costly litigation. Neither the Consent Decree nor any

26 payment pursuant to the Consent Decree shall constitute or be construed as a finding,
27 adjudication, or acknowledgement of any fact, law or liability, nor shall it be construed as an

28
                                                     -15-
                                                                          [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 17 of 22


 1 admission of violation of any law, rule, or regulation. The Defendant maintains and reserves

 2 all defenses it may have to any alleged violations that may be raised in the future.

 3           46.   Counterparts. This Consent Decree may be executed in any number of

 4 counterparts, all of which together shall constitute one original document. Telecopy and/or

 5 facsimile copies of original signature shall be deemed to be originally executed counterparts

 6 of this Consent Decree.

 7           47.   Authority. The undersigned representatives for Plaintiffs and Defendant each

 8 certify that s/he is fully authorized by the party whom s/he represents to enter into this

 9 Consent Decree. A Party’s signature to this Consent Decree transmitted by facsimile or

10 electronic mail shall be deemed binding.

11           48.   Construction. The language in all parts of this Consent Decree shall be

12 construed according to its plain and ordinary meaning, except as to those terms defined in the

13 Permit, the Clean Water Act, or specifically herein. The captions and paragraph headings

14 used in this Consent Decree are for reference only and shall not affect the construction of this

15 Consent Decree.

16           49.   Full Settlement. This Consent Decree constitutes a full and final settlement of

17 this matter.

18           50.   Integration Clause. This is an integrated Consent Decree. This Consent Decree
19 is intended to be a full and complete statement of the terms of the agreement between the

20 Parties and expressly supersedes any and all prior oral or written agreements, covenants,

21 representations, and warranties (express or implied) concerning the subject matter of this

22 Consent Decree.

23           51.   Severability. In the event that any provision, paragraph, section, or sentence of

24 this Consent Decree is held by a court to be unenforceable, the validity of the enforceable

25 provisions shall not be adversely affected.

26           52.   Choice of Law. The laws of the United States and California shall govern this
27 Consent Decree.

28
                                                  -16-
                                                                       [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 18 of 22


 1           53.    Diligence: Defendant shall diligently file and pursue all required permit

 2     applications for the structural BMPs and shall diligently procure contractors, labor, and materials

 3     needed to complete all BMPs by the required deadlines.

 4           54.    Negotiated Settlement. The Settling Parties have negotiated this Consent

 5 Decree, and agree that it shall not be construed against the party preparing it, but shall be

 6 construed as if the Settling Parties jointly prepared this Consent Decree, and any uncertainty

 7 and ambiguity shall not be interpreted against any one party.

 8           55.    Modification of the Consent Decree. This Consent Decree, and any provisions

 9 herein, may not be changed, waived, discharged, or terminated unless by a written instrument,

10 signed by the Parties and approved by the Court. Any request to modify any provision of the

11 Consent Decree, including but not limited to any deadline(s) set forth herein must be made in

12 writing at least three days before the existing deadline(s) applicable to the provision(s)

13 proposed to be modified.

14           56.    Assignment. Subject only to the express restrictions contained in this Consent

15 Decree, all of the rights, duties and obligations contained in this Consent Decree shall inure to

16 the benefit of and be binding upon the Parties, and their successors and assigns. Defendant

17 shall notify Plaintiffs within ten days of any assignment.

18           57.    Force Majeure. Neither of the Parties shall be considered to be in default in the

19 performance of any of their respective obligations under this Consent Decree when

20 performance becomes impossible due to a Force Majeure event. A Force Majeure event is any

21 circumstance beyond a Settling Party’s reasonable control, including without limitation, any

22 act of God, war, fire, pandemic, earthquake, flood, windstorm, or natural catastrophe;

23 criminal acts; civil disturbance, vandalism, sabotage, or terrorism; restraint by court order or

24 public authority or agency; or action or non-action by, or inability to obtain the necessary

25 authorizations or approvals from any governmental agency. A Force Majeure event shall not

26 include normal inclement weather, economic hardship inability to pay, or employee
27 negligence. Any party seeking to rely upon this paragraph to excuse or postpone performance

28 shall have the burden of establishing that it could not reasonably have been expected to avoid
                                                     -17-
                                                                           [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 19 of 22


 1 the Force Majeure event and which by exercise of due diligence has been unable to overcome

 2 the failure of performance. The Parties shall exercise due diligence to resolve and remove any

 3 Force Majeure event.

 4           58.    Correspondence. All notices required herein or any other correspondence

 5 pertaining to this Consent Decree shall be, the extent feasible, sent via electronic mail

 6 transmission to the e-mail address listed below, or if electronic mail is not feasible, then by

 7 certified U.S. mail with return receipt, or by hand delivery to the following addresses:

 8     If to Plaintiffs:                            If to Defendant:
       Anthony M. Barnes                            William F. Tarantino
 9     Aqua Terra Aeris Law Group LLP               Morrison & Foerster LLP
       43030 Martin Luther King Jr. Way             425 Market St.
10
       Oakland, CA 94609                            San Francisco, CA 94105
11     amb@atalawgroup.com                          wtarantino@mofo.com

12     With copies to:                              With copies to:
       Lydia Miller, President                      Dana Gruen
13     San Joaquin Raptor/Wildlife Rescue Center    Quad/Graphics, Inc.
       Central Valley Safe Environment Network      N61 W23044 Harry’s Way
14
       and Protect Our Water                        Sussex, WI 53089
15     P.O. Box 778                                 dgruen@quad.com
       Merced, CA 95341
16     sjrrc@sbcglobal.net
17
             Notifications of communications shall be deemed submitted three days after the date
18
      that they are postmarked and sent by first-class mail, or immediately after acknowledgement
19
      of receipt via email by the receiving party. Any change of address or addresses shall be
20
      communicated in the manner described above for giving notices.
21
             59.    The Recitals set forth in this Consent Decree are hereby incorporated into and
22
      shall constitute a part of this Consent Decree.
23
             60.    If for any reason the DOJ or the District Court should decline to approve this
24
      Consent Decree in the form presented, the Parties shall use their reasonable best efforts to
25
      work together to modify the Consent Decree within 30 days so that it is acceptable to the DOJ
26
      or the District Court. If the Parties are unable to modify this Consent Decree in a mutually
27
      acceptable manner that is also acceptable to the District Court, this Consent Decree shall
28
                                                    -18-
                                                                         [PROPOSED]CONSENT DECREE
      sf-4430102
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 20 of 22


 1 immediately be null and void as well as inadmissible as a settlement communication under

 2 Federal Rule of Evidence 408 and California Evidence Code section 1152.

 3           The Parties hereto enter into this Consent Decree and submit it to the Court for its approval

 4 and entry as a final judgment.

 5           IN WITNESS WHEREOF, the undersigned have executed this Consent Decree as of the

 6 date first set forth below.

 7

 8 APPROVED AS TO CONTENT

 9
       Dated:_______________, 2021                   By:________________________________
10                                                       Lydia Miller, President
                                                         San Joaquin Raptor/Wildlife Rescue
11                                                       Center Central Valley Safe
12                                                       Environment Network and Protect Our
                                                         Water
13

14             April 1
       Dated:_______________, -------
                              2020 2021              By:________________________________
                                                         Dana Gruen
15                                                       QG Printing II, LLC
16

17

18 APPROVED AS TO FORM
19

20
                April 1
       Dated:_______________, 2021                   AQUA TERRA AERIS LAW GROUP
21

22
                                                     By:________________________________
23                                                       Anthony M. Barnes
                                                         Attorney for Plaintiffs
24                                                       San Joaquin Raptor/Wildlife Rescue
                                                         Center Central Valley Safe
25
                                                         Environment Network and Protect Our
26                                                       Water

27

28
                                                     -19-
                                                                           [PROPOSED]CONSENT DECREE
      sf-4430102
Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 21 of 22
     Case 1:20-cv-01412-DAD-BAM Document 16-1 Filed 05/18/21 Page 22 of 22


 1
                      April 2 2021
       Dated:_______________,                      MORRISON & FOERSTER
 2
                                                   By:________________________________
 3
                                                       William F. Tarantino
 4                                                     Attorney for Defendants
                                                       QG Printing II, LLC
 5

 6 IT IS SO ORDERED.

 7 FINAL JUDGMENT

 8

 9           Upon approval and entry of this Consent Decree by the Court, this Consent Decree shall
10 constitute a final judgment between the Plaintiffs and Defendant.

11

12

13 Dated: ____________________                   EASTERN DISTRICT OF CALIFORNIA
14

15

16                                               ___________________________________
                                                 HONORABLE BARBARA A. MCAULIFFE
17                                               United States Magistrate Judge
18
19

20

21

22

23

24

25

26
27

28
                                                   -20-
                                                                        [PROPOSED]CONSENT DECREE
      sf-4430102
